DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-14
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-14
Currently rejected claims:			1-14
Allowed claims:				None


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high contents" in lines 10 and 11 in claim 10
Claim 11 recites “mixing the heat-treated tomato product with other raw materials such that a content of the heat-treated tomato in the mixture is adjusted to 20 to 100% by mass”.  However, if the heat-treated tomato product is mixed with other raw materials, the content of the heat-treated tomato in the mixture cannot be 100% by mass.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law or nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5, and 6 are directed to a composition or method of making a composition comprising natural products.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a composition or method of making a composition comprising a nature-based product (i.e., a tomato product comprising 3-hexenol, 2-isobutylthiazole, and 6-methyl-5-hepten-2-one), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that the preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims fall within judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the tomato product in the claimed composition and that of its nature-based counterparts. Consequently, the claimed composition is structurally the same as their closest naturally-occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared to its closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally-occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The requirement that a tomato is heat-treated is at least part of the heat-treated tomato product does not affect this analysis because raw tomatoes naturally possess a content of 2-isobutylthiazole; a mass ratio of 3-hexenol to 2-isobutylthiazole; a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one as evidenced by Rowley (Table 1 on page 33); and a Brix value, as evidenced by Helyes (page 428, paragraph 1; Fig. 3. on page 432) (Helyes et al., “Function of the Variety Technological Traits and Growing Conditions on Fruit Components of Tomato (Lycopersicon Lycopersicul  L. karstan”, 2008, Acta Alimentaria, 
Thus, there is no evidence of record to indicate that the claimed product or method of making the product is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, 5, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001) in view of the Japan Patent Office (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations); cited in the IDS), hereinafter referred to as “JPO”, as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture).
Regarding claim 1, Rowley teaches a heat-treated tomato product, comprising a heat-treated tomato (corresponding to tomato paste) (page 6, paragraph 4) which is produced from heated tomatoes as evidenced by page 1, column 2, paragraph 1 of Koh.  Rowley teaches that at least 2 ppb of 2-isobutylthiazole in a food product is necessary for its detection and that concentrations above 50 ppb impart an unpleasant flavor (page 6, paragraph 4).  This disclosure teaches a content of 2-isobutylthiazole, which falls within the claimed range.  Rowley also discloses that sliced and blended tomatoes contain mass cis-3-hexenol) to 2-isobutylthiazole of about 1.0:1.8 and 1.0:5.2, respectively, (Table 1 on page 33), but does not teach the amounts of these components to be present in the heat-treated tomato product.
However, JPO teaches a conventional process of making tomato paste wherein an RO film is used during the concentration step in order to prevent volatilization (second paragraph under “Tomato Concentrated Products”). This disclosure suggests that the same mass ratio of components found in raw tomatoes would be found in heat-treated tomatoes. 
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley by using an RO film as taught by JPO.  Since Rowley discloses tomato paste and that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1), a skilled practitioner would be motivated to consult an additional reference such as JPO in order to determine a suitable method of preserving the tomato flavor in the tomato paste, thereby rendering the mass ratio of 3-hexenol to 2-isobutylthiazole obvious.  
Regarding claim 2, Rowley teaches the invention as disclosed above in claim 1, including blended tomato contains a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one of about 1.0:15.88 and a mass ratio of 3-hexenol to 2-isobutylthiazole of about 1.0:5.2 (Table 1 on page 33).  The mass ratio of 3-hexenol to 2-isobutylthiazole falls within the claimed range while the mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one approaches the claimed range, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. 
Regarding claim 5, Rowley teaches a tomato-based food comprising the heat-treated tomato product according to claim 1 (corresponding to tomato paste) (page 6, paragraph 4).
Regarding claim 6, Rowley teaches the invention as disclosed above in claim 5, including the content of heat-treated tomato product is a tomato paste (page 6, paragraph 4) and therefore, the content of the heat-treated tomato product in the food is 100%.   
Regarding claim 8, Rowley teaches a heat-treated tomato product (corresponding to tomato paste (page 6, paragraph 4).  Rowley teaches that at least 2 ppb of 2-isobutylthiazole in a food product is necessary for its detection and that concentrations above 50 ppb impart an unpleasant flavor (page 6, paragraph 4).  This disclosure teaches a content of 2-isobutylthiazole, which falls within the claimed range.  Rowley also discloses that sliced and blended tomatoes contain mass ratios of 3-hexenol (corresponding to cis-3-hexenol) to 2-isobutylthiazole of about 1.0:1.8 and 1.0:5.2, respectively, (Table 1 on page 33).  It also does not teach a method of preparing a heat-treated tomato product comprising the steps of crushing/grinding raw material tomatoes, heating the raw material tomatoes, and adjusting contents of the flavor components to have the claimed mass ratio. 
However, JPO teaches a conventional process of making tomato paste comprising: crushing raw material tomatoes and heating the crushed raw material tomatoes (corresponding to heating at 90°C or 60-70°C) (page 1, second paragraph under “Tomato Concentrated Products”), thereby preparing a heat-treated tomato.  JPO also teaches an 
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley using the method steps as taught by JPO.  Since Rowley discloses a tomato paste and that tomato-flavor perception is dependent upon the concentration of volatile and non-volatile components in the food product (page 3, paragraph 1; page 10, paragraph 1), a skilled practitioner would be motivated to consult an additional reference such as JPO in order to determine a suitable method of producing a tomato paste with a desirable tomato flavor, thereby rendering the claimed method steps obvious.
Regarding claim 9, Rowley teaches the invention as disclosed above in claim 8, including blended tomato contains a mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one of about 1.0:15.88 and a mass ratio of 3-hexenol to 2-isobutylthiazole of about 1.0:5.2 (Table 1 on page 33).  The mass ratio of 3-hexenol to 2-isobutylthiazole falls within the claimed range while the mass ratio of 3-hexenol to 6-methyl-5-hepten-2-one approaches the claimed range, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 10, Rowley teaches the invention as disclosed above in claim 8, including the content of the flavor component 2-isobutylthiazole is adjusted by adding it 
Regarding claim 11, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated tomato product is a tomato paste (page 6, paragraph 4), wherein the content of the heat-treated tomato in the mixture would be 100% by mass, which falls within the claimed content range.
Regarding claim 14, Rowley teaches a heat-treated tomato product produced by the method according to claim 8 (corresponding to tomato paste) (page 6, paragraph 4).

Claims 3, 4, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (Rowley, A.M., “Volatile Flavor Profile of Tomato (Lycopersicon esculentum Mill.) as Affected by Tissue Disruption”, 2001) in view of JPO (Tomato Flavor, Publication of Japanese Patent Office, Well Known/Commonly Used Techniques (Flavor) Part II, Flavor for Food Products, Japanese Patent Office, January 14, 2000, pages 893-896 (page numbers of attached pdf used for citations); cited in the IDS) as evidenced by Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture) as applied to claims 1, 5, and 8 above, and further in view of Koh (Koh et al., “Effects of industrial tomato paste processing on ascorbic acid, flavonoids and carotenoids and their stability over one-year storage”, 2011, Journal of the Science of Food and Agriculture).
Regarding claim 3, Rowley teaches the invention as disclosed above in claim 1, including the heat-treated product is tomato paste (page 6, paragraph 4), which has a Brix value of about 27.5 (Koh, Table 1 on page 4). It does not teach the Brix value of the product to be 6-34. 
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes adjusting the Brix value to 21-37 (page 1, column 2, paragraph 1), such as a Brix value of about 27.5 (Table 1 on page 4), which falls within the claimed Brix range.
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley to have a Brix value as taught by Koh.  Since it is known that general methods of producing tomato paste includes adjusting the Brix value to an amount of about 27.5, it would be obvious for a practitioner to have produced tomato paste having the claimed Brix value, which renders the claim obvious.
Regarding claim 4, Rowley teaches the invention as disclosed above in claim 1, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 
Regarding claim 7, Rowley teaches the invention as disclosed above in claim 5, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 100°C for 3-5 min, it would be obvious for a practitioner to have produced tomato paste using the disclosed time and temperature, which renders the claim obvious.
Regarding claim 12, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the Brix value of the product to be 6-34. 
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes adjusting the Brix value to 21-37 (page 1, column 2, paragraph 1), such as a Brix value of about 27.5 (Table 1 on page 4), which falls within the claimed Brix range.
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley to have a Brix value as taught by Koh.  Since it is known that general methods of producing tomato paste includes adjusting the Brix value to an 
Regarding claim 13, Rowley teaches the invention as disclosed above in claim 8, including the heat-treated product is tomato paste (page 6, paragraph 4).  It does not teach the product is sterilized.
However, Koh teaches that commercial tomato paste is generally made using a multi-step process which includes heat sterilization at 100°C for 3-5 min (Koh, page 1, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have produced the tomato paste of Rowley through heat sterilization as taught by Koh.  Since it is known that general methods of producing tomato paste includes sterilizing the tomato paste at 100°C for 3-5 min, it would be obvious for a practitioner to have produced tomato paste using the disclosed time and temperature, which renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791